Exhibit 10.45

 

AMENDED AND RESTATED GUARANTY

 

In consideration of and in order to induce AGSTAR FINANCIAL SERVICES, PCA, a
United States instrumentality, with its main banking house located in Mankato,
Minnesota (the “Lender”), to extend financial accommodations to HERON LAKE
BIOENERGY, LLC, a Minnesota limited liability company (the “Borrower”), pursuant
to that certain Fifth Amended and Restated Master Loan Agreement dated to be
effective as of September 1, 2011 (as the same has been amended, modified,
supplemented, extended or restated from time to time, the “MLA”), the
undersigned (the “Guarantor”), hereby:

 

1.                                      Unconditionally and absolutely
guarantees to the Lender:

 

a.                                      the full and prompt payment, when due,
whether at the maturity date specified therein or theretofore upon acceleration
of maturity pursuant to the provisions thereof, of the outstanding principal and
accrued interest, and prepayment premium, if any, on the Amended and Retated
Term Note and Amended and Restated Term Revolving Note of the Borrower dated
September 1, 2011 (collectively, the “Notes”); and

 

b.                                      the payment and performance by the
Borrower of all of its respective obligations under and pursuant to the Notes,
the MLA and any and all documents related thereto (the Notes, the MLA, and such
other liability, indebtedness and obligations are herein collectively referred
to as the “Obligations”) together with the full and prompt payment of any and
all costs and expenses of and incidental to the collection of the Obligations
for the enforcement of this Guaranty, including, without limitation, attorneys’
fees.

 

c.                                       Capitalized terms used and not
otherwise defined in this Guaranty shall have the meanings attributed to such
terms in the MLA.

 

2.                                      Agrees that the Lender may demand
payment from the Guarantor of any installment (or portion thereof) of principal
or interest on the Notes, when due, and the Guarantor shall immediately pay the
same to the Lender, and the Lender may demand payment or performance of any or
all of the other Obligations, when such payment or performance is due or
required and the Guarantor shall immediately pay or perform the same, whether or
not the Lender has (a) accelerated payment of the Obligations; or (b) commenced
repossession of, or foreclosure of any security interest, mortgage or other lien
in, any or all of the collateral securing the Obligations; or (c) otherwise
exercised its rights and remedies hereunder or under the Obligations, the
documents related thereto or applicable law.

 

1

--------------------------------------------------------------------------------


 

3.             Waives (a) presentment, demand, notice of nonpayment, protest,
and notice of protest and dishonor on the Obligations; (b) notice of acceptance
of this Guaranty by the Lender; and (c) notice of the creation or incurrence of
the Obligations by the Borrower.

 

4.             Agrees that the Lender may, from time to time, without notice to
the Guarantor, which notice is hereby waived by the Guarantor, extend, modify,
renew or compromise the Obligations, in whole or in part, without releasing,
extinguishing or affecting in any manner whatsoever the liability of Guarantor
hereunder, the foregoing acts being hereby consented to by the Guarantor.

 

5.             Agrees that the Lender shall not be required to first resort for
payment to the Borrower or any other person, corporation or entity, or their
properties or estate, or any other right or remedy whatsoever, prior to
enforcing this Guaranty.

 

6.             Agrees that this Guaranty shall be construed as a continuing,
absolute, and unconditional guaranty without regard to (a) the validity,
regularity or enforceability of the Obligations or the disaffirmance thereof in
any insolvency or bankruptcy proceeding relating to the Borrower; or (b) any
event or any conduct or action of the Borrower or the Lender or any other party
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor but for this provision.

 

7.             Agrees that this Guaranty shall remain in full force and effect
and be binding upon the Guarantor until the Obligations are paid in full.

 

8.             Agrees that the Lender is expressly authorized to forward or
deliver any or all collateral and security which may, at any time, be placed
with it by the Borrower, the Guarantor or any other person, directly to the
Borrower for collection and remittance or for credit, or to collect the same in
any other manner and to renew, extend, compromise, exchange, release, surrender
or modify the installments of, any or all of such collateral and security with
or without consideration and without notice to the Guarantor and without in any
manner affecting the absolute liability of the Guarantor hereunder; and that the
liability of the Guarantor hereunder shall not be affected or impaired by any
failure, neglect or omission on the part of the Lender to realize upon the
Obligations, or upon any collateral or security therefore, nor by the taking by
the Lender of any other guaranty or guaranties to secure the Obligations or any
other indebtedness of the Borrower to the Lender, nor by the taking by the
Lender of collateral or security of any kind nor by any act or failure to act
whatsoever which, but for this provision, might or could in law or in equity act
to release or reduce the Guarantor’s liability hereunder.

 

9.             Agrees that notwithstanding any payment or payments made by the
Guarantor hereunder or any setoff or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrower or any other guarantor or any
collateral security or guaranty or right of offset held by the Lender for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other guarantor in
respect of payments made by the

 

2

--------------------------------------------------------------------------------


 

Guarantor hereunder, until all amounts owing to the Lender by the Borrower and
on account of the Obligations are paid in full.  Notwithstanding any of the
foregoing, to the extent (a) any right of subrogation which the Guarantor may
have pursuant to this Guaranty or otherwise, or (b) any right of reimbursement
or contribution or similar right against the Borrower, any property of the
Borrower or any other guarantor of any of the Obligations would result in the
Guarantor being “creditors” of or the holders of a “claim” against the Borrower
within the meaning of Title 11 of the United States Bankruptcy Code as now in
effect or hereafter amended, or any comparable provision of any successor
statute, the Guarantor hereby irrevocably waives such right of subrogation,
reimbursement or contribution.

 

10.          Agrees that the liability of the Guarantor hereunder shall not be
affected or impaired by the existence or creation from time to time, with or
without notice to the Guarantor, which notice is hereby waived, of indebtedness
from the Borrower to the lender in addition to the indebtedness evidenced by the
Notes; the creation or existence of such additional indebtedness being hereby
consented to by the Guarantor.

 

11.          Agrees that the possession of this instrument of guaranty by the
Lender shall be conclusive evidence of due execution and delivery hereof by the
Guarantor.

 

12.          Agrees that this Guaranty shall be binding upon the legal
representative, successors and assigns of the Guarantor, and shall inure to the
benefit of the Lender and its successors, assigns and legal representative; that
notwithstanding the foregoing, the Guarantor shall have no right to assign or
otherwise transfer their rights and obligations under this Guaranty to any third
party without the prior written consent of the Lender; and that any such
assignment or transfer shall not release or affect the liability of the
Guarantor hereunder in any manner whatsoever.

 

13.          Agrees that the Guarantor may be joined in any action or proceeding
commenced against the Borrower in connection with or based upon the Obligations
and recovery may be had against the Guarantor in any such action or proceeding
or in any independent action or proceeding against the Guarantor should the
Borrower fail to duly and punctually pay any of the principal of or interest on
the Obligations without any requirement that the Lender first assert, prosecute
or exhaust any remedy or claim against the Borrower.

 

14.          Agrees that upon the occurrence at any time of an Event of Default
(as defined in the MLA), the Lender shall have the right to set off any and all
amounts due hereunder by the Guarantor to the Lender against any indebtedness or
obligation of the Lender to the Guarantor.

 

15.          Agrees that the Guarantor shall be liable to the Lender for any
deficiency remaining after foreclosure of any mortgage on real estate or any
security interest in personal property granted by the Borrower, the Guarantor or
any third party to the Lender to secure repayment of the Obligations and the
subsequent sale by the Lender of the property subject thereto to a third party
(whether at a foreclosure sale or at a sale thereafter by the Lender in the
event the Lender purchases said property at the foreclosure sale)
notwithstanding any provision of applicable law which may

 

3

--------------------------------------------------------------------------------


 

prevent the Lender from obtaining a deficiency judgment against, or otherwise
collecting a deficiency from, the Borrower, including without limitation,
Minnesota Statutes Section 580.23.

 

16.                               Agrees that this Guaranty shall be deemed a
contract made under and pursuant to the laws of the State of Minnesota and shall
be governed by and construed under the laws of such state; and that, wherever
possible, each provision of this Guaranty shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provisions of this
Guaranty shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of the Guaranty.

 

17.                               Agrees that no failure on the part of the
Lender to exercise, and no delay in exercising, any right or remedy hereunder
shall operate as or constitute a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right or remedy granted hereby or by any
related document or by law.

 

18.                               Agrees to deliver to the Lender, as soon as
available and in any event within one hundred twenty (120) days after the end of
Guarantor’s fiscal year ending December 31, 2011, and for each succeeding fiscal
year, a copy of its audited financial statements (including balance sheet,
statements of income and cash flows, all accompanying notes thereto and any
management letter), for such year for the Guarantor, certified, without
qualification, in an opinion acceptable to the Lender by independent certified
public accountants of recognized standing selected by the Guarantor and
acceptable to the Lender, and the federal and state income tax returns and
schedules of the Guarantor, or copies of all extensions for such returns and
returns within 30 days of filing.  In addition, Guarantor agrees with reasonable
promptness, to provide to Lender such further information regarding the
business, operations, affairs and financial and other condition of the Guarantor
as the Lender may reasonably request.

 

19.                               Waives any and all claims against the Lender
and defenses to performance and payment hereunder relating in any way, directly
or indirectly, to the performance of the Lender’s obligations or exercise of any
of its rights under the Notes and the documents related thereto.

 

20.                               Warrants and represents to the Lender as
follows:

 

a.                                      Enforceability.  This Guaranty
constitutes the legal, valid and binding obligation of the Guarantor enforceable
in accordance with its terms (subject, as to enforceability, to limitations
resulting from bankruptcy, insolvency or other similar laws affecting creditors’
rights generally).

 

b.                                      Litigation.  There is no action, suit or
proceeding, pending or, to the knowledge of the Guarantor, threatened against or
affecting the Guarantor which, if adversely determined, would have a material
adverse effect on the condition (financial or otherwise), property or assets of
the Guarantor, or which would question the validity

 

4

--------------------------------------------------------------------------------


 

of this Guaranty or any instrument, document or other agreement related hereto
or required hereby, or impair the ability of the Guarantor to perform their
obligations hereunder or thereunder.

 

c.                                       Default.  Guarantor is not in default
of a material provision under any material agreement, instrument, decree or
order to which they are parties or by which they or their property is bound or
affected.

 

d.                                      Consents.  No consent, approval, order
or authorization , registration, declaration or filing with, or notice to, any
governmental authority or any third party is required in connection with the
execution and delivery of this Guaranty or any of the agreements or instruments
herein mentioned to which Guarantor is a party or the carrying out or
performance of any of the transactions required or contemplated hereby or
thereby or, if required, such consent, approval, order or authorization has been
obtained or such registration, declaration or filing has been accomplished or
such notice has been given prior to the date hereof.

 

e.                                       Taxes.  Guarantor has filed all tax
returns required to be filed and have paid all taxes shown thereon to be due,
including interest and penalties, which are not being contested in good faith
and by appropriate proceedings and none of them has any information or knowledge
of any objections to or claims for additional taxes in respect of federal income
or excess profits tax returns for prior years.

 

21.                               Agrees that (a) the Guarantor will indirectly
benefit by and from the making of the loan by the Lender to the Borrower
evidenced by the Notes by virtue of the fact that the Guarantor is a subsidiary
of the Borrower and the Borrower is the sole member of the Guarantor; (b) the
Guarantor has received legal and adequate consideration for the execution of
this Guaranty and has executed and delivered this Guaranty to the Lender in good
faith in exchange for reasonably equivalent value; (c) the Guarantor is not
presently insolvent and will not be rendered insolvent by virtue of the
execution and delivery of this Guaranty; (d) the Guarantor has not executed or
delivered this Guaranty with actual intent to hinder, delay or defraud the
Guarantor’s creditors; and (e) the Lender has agreed to make such loan in
reliance upon this Guaranty.

 

22.                               Agrees that if, at any time, all or any part
of any payment previously applied by the Lender to any of the Obligations must
be returned by the Lender for any reason, whether by court order, administrative
order or settlement, the Guarantor shall remain liable for the full amount
returned as if said amount had never been received by the Lender,
notwithstanding any term of this Guaranty or the cancellation or return of any
note or other agreement evidencing the Obligations.

 

23.                               Agrees that (a) the Guarantor irrevocably
submits to the jurisdiction of any Minnesota state court or federal court over
any action or proceeding arising out of or relating to the Notes, the MLA, and
any instrument, agreement or document related thereto; (b) all claims in respect
of such action or proceeding may be heard and determined in such Minnesota state
or federal court; (c) the Guarantor irrevocably waives, to the fullest extent
they may effectively do so, the defense of an

 

5

--------------------------------------------------------------------------------


 

inconvenient forum to the maintenance of such action or proceeding; (d) the
Guarantor irrevocably consent to the service of copies of the Summons and
Complaint and any other process which may be served in any such action or
proceeding by the mailing by United States certified mail, return receipt
requested, of copies of such process to the Guarantor’s last known addresses;
(e)  judgment final by appeal, or expiration of time to appeal without an appeal
being taken, in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any other
manner provided by law; and (f) nothing in this Paragraph shall affect the right
of the Lender to serve legal process in any other manner permitted by law or
affect the right of Lender to bring any action or proceeding against the
Guarantor or their property in the courts of any other jurisdiction to the
extent permitted by law.

 

Dated this 1st day of September, 2011.

 

 

GUARANTOR:

 

 

 

HLBE PIPELINE COMPANY, LLC, a Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By: Robert J. Ferguson

 

Its: President & Chief Manager

 

6

--------------------------------------------------------------------------------